UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DANIEL WILLIAMS,
                                  Plaintiff,

                                                              DECISION AND ORDER
             v.                                                  16-CV-857-A

EDWARD J. MEYER, et al.,
                                  Defendants.


      This pro se civil rights case was referred to Magistrate Judge Hugh B. Scott

pursuant to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On August

28, 2019, Magistrate Judge Scott filed a Report and Recommendation (Dkt. No. 43),

recommending that defendants’ motion for summary judgment (Dkt. No. 40) pursuant to

Fed. R. Civ. P. 56 be granted.

      On September 19, 2019, pro se plaintiff Williams filed objections to the Report

and Recommendation. Dkt. No. 44. Defendants’ filed a response on October 4, 2019

(Dkt. No. 46), and plaintiff filed a reply on October 25, 2019. Dkt. No. 47. The matter

was deemed submitted.

      Plaintiff Williams stresses in his objections that he was deprived of certain

tactical choices and options during the disciplinary proceedings at issue in this case,

and he concludes that he was therefore denied adequate process. See e.g., Dkt. No.

47, pp. 2-4. The Court has reviewed the plaintiff’s objections to the Report and

Recommendation de novo, 28 U.S.C. § 636(b)(1), and the pleadings and materials

submitted by the parties, and it is hereby

      ORDERED, that pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth
in the Report and Recommendation, defendants’ motion for summary judgment (Dkt.

No. 40) is granted. Adequate procedural due process was afforded plaintiff Williams.

      The Clerk shall enter Judgment in favor of defendants Edward J. Meyer,

Correctional Captain, D. Morris, Correctional Sergeant, A. Killinger, Correctional Guard,

Anthony J. Annucci, Acting Commissioner D.O.C.C.S., and Albert Prack, Director of

Disciplinary Program, and shall close the case.

      IT IS SO ORDERED.




                                         __s/Richard J. Arcara________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT

Dated: November 3, 2019




                                            2
